On behalf of Kuwait, it gives me pleasure to
convey to Ambassador Insanally our sincere congratulations
on his unanimous election as President of the General
Assembly at its forty-eighth session. I take this opportunity
to assure him of the support and cooperation of the
delegation of Kuwait in recognition of the close ties that
exist between our two countries. His ability and skill give
us confidence that our deliberation under his leadership will
be fruitful.
I am pleased also to pay a tribute to his predecessor,
His Excellency Mr. Stoyan Ganev, Minister for Foreign
Affairs of Bulgaria, for his able and effective stewardship of
the General Assembly at its previous session.
Forty-eighth session - 30 September l993 21
On behalf of the Government and the people of Kuwait,
I wish to extend deepest sympathy and condolences to the
Government and the people of India with respect to the
tragedy resulting from the earthquake in that country, which
claimed thousands of innocent victims.
Kuwait has been following the impressive role of the
Secretary-General, Mr. Boutros-Ghali, in developing new
modalities of work for the United Nations that are more in
line with the sweeping developments, events and changes
that are taking place in the world. We cannot but put on
record our appreciation of the Secretary-General’s tireless
efforts and creativity in restructuring and streamlining the
world Organization to reflect in a more meaningful manner
the realities of the new world situation. He deserves special
credit for his promotion of the concept of preventive
diplomacy.
Kuwait takes pride in its backing of the United Nations
and we do support the new approach it pursues despite the
various difficulties it faces and the accusations levelled at it.
The United Nations, at the threshold of its fiftieth
anniversary, needs from us every material and moral support
each and every Member can extend to it. On the other hand,
the Organization itself should enhance its effectiveness,
streamline its structure and revitalize its organs, especially
the Security Council. The Council should reflect more
closely the new realities of today’s world. It should be more
capable of making and preserving peace and more forcefully
firm in implementing its resolutions in consonance with the
provisions of the Charter.
The United Nations today reflects new world realities,
as shown by the recent increase in its membership. Kuwait
welcomes the accession to United Nations membership by
Eritrea, the Czech Republic, the Slovak Republic, Monaco,
Andorra and The Former Yugoslav Republic of Macedonia
and trusts that their accession to the Organization’s
membership will consolidate further the efficacy and
universality of multilateralism.
With the end of the cold war and the effectual
participation by the United Nations in resolving many
international problems, the world today is moving steadily
towards the realization of the principle of interdependence
and mutual cooperation between members of the
international community. The demise of bipolarity and the
disappearance of the barriers that used to separate peoples,
together with closer contacts through mass communication
made available by the technological revolution, have made
it possible for every individual to watch world events as they
unfold. Thus peoples are now able to react to and interact
with global issues in an unprecedented manner. A direct
outcome of all that is the constant expansion of the web of
interrelated interests, so that regional security has become an
inseparable part of global security. Economic and social
development issues have now acquired a high priority among
the concerns of the international community.
While we in Kuwait support this new tendency, we
must stress that movement in the new direction should be
humane in concept, civilized in ways and means, pragmatic
in modalities and realistic in aims. We also stress that the
right of both the individual and the community to
development should be accorded top priority among
international concerns. In this context, we consider that the
first and foremost human right is the right to secure essential
necessities of living. Social and economic development at
various levels is a close second. Kuwait believes that
development should be addressed collectively and that is the
most effective way of ensuring the availability of its
essential ingredients, so that no region or group of nations
should monopolize world resources at the expense of whole
continents which remain hostage to the cycle of want and
poverty.
We view with satisfaction the new approach of dealing
collectively with hotbeds of tension, as envisioned by the
Charter. Here we have in mind the practical and effective
application of the concept of collective security in the
context of which regional conflicts are viewed as direct
threats to world peace and stability and not as mere threats
to regional security. Therefore we demand that any conflict
should be dealt with firmly and expeditiously in order to
avoid its worsening, opening the door and allowing terrorism
to fly in the face of international legality and flout the new
approach.
It is in keeping with this conviction that Kuwait, despite
its difficult circumstances, participates in the United Nations
humanitarian operations in Somalia, our sister country. Such
participation bespeaks our commitment to the new United
Nations approach and our support for putting it into practice.
Kuwait considers that the international presence in Somalia
is indispensable if the Somali people are to be saved from
destruction and chaos and if Somalia itself is to survive as
an independent country. Indeed, the United Nations
peace-keeping operations, which now total 17, as stated by
the Secretary-General in his report on the work of the
Organization (A/48/1), require from us all full material
support, practical participation and political backing.
Accordingly, the Government of Kuwait announces from this
podium that it will voluntarily bear two thirds of the costs of
the United Nations Iraq-Kuwait Observation Mission
22 General Assembly - Forty-eighth session
(UNIKOM). This is to demonstrate our firm belief in the
true role of UNIKOM in safeguarding the security and peace
in our region. It represents also a consolidation of the
concept of collective security and the United Nations role
therein.
Kuwait believes that the most important underpinnings
of the new world approach are: compliance with established
norms of conduct in international relations; respect for the
principles of international law; rejection of interference in
the internal affairs of other States; rejection of seeking gains
and concessions at the expense of neighbouring countries;
the resolution of problems by dialogue rather than by force;
and the renunciation of terrorism as a means of revenge.
The Iraqi regime invaded and occupied the State of
Kuwait. However, the adamant international will embodied
by the United Nations helped liberate Kuwait in a historic
act that led to a clean and tidy elimination of that horrendous
crime. Subsequently, Iraq accepted the consequences of its
crime as set out in Security Council resolution 687 (1991)
which contains the provisions of fair and binding solutions
for the false Iraqi claims regarding Kuwait. It also outlines
the conditions for dealing with the consequences and
underlying reasons of the Iraqi invasion. The quintessence
of resolution 687, which was accepted unconditionally by
Iraq, is the reaffirmation of the sovereignty and
independence of Kuwait. It also called for the utilization of
United Nations technical assistance in the demarcation of
boundaries between Kuwait and Iraq on the basis of the
documents exchanged between the two countries in
October 1963. In implementation of the provisions of the
said resolution, the United Nations set up a Boundary
Demarcation Commission which successfully completed its
work last May and has issued its final report which contains
the definitive map of land and maritime boundaries between
Kuwait and Iraq (document S/25811).
Kuwait commends the technical Boundary Demarcation
Commission and pays tribute to its members for their
impartiality, dedication and patience, especially in the face
of Iraqi accusations and provocations. Kuwait also pays
tribute to the Security Council for adopting two historic
resolutions this year. The first, resolution 806 (1993),
extended the terms of reference of UNIKOM into a
peace-keeping operation with full powers to prevent Iraqi
raids into Kuwait and to put an end to riots instigated by the
Iraqi regime. Resolution 833 (1993), unanimously adopted
under Chapter VII of the Charter, reaffirms the commitment
of the Security Council to guarantee the inviolability of the
international boundary as demarcated by the United Nations
technical commission and to consider that boundary as final
and inviolable. By so doing, the Security Council has put an
end to an amorphous situation which had lasted for far too
long and which Iraq exploited in a bid to secure territorial
expansion, to exercise regional hegemony, and to gain
political, strategic and material concessions at the expense of
Kuwait and the other Gulf States. The demarcation of the
boundary between Kuwait and Iraq is a major contribution
by the international community to the elimination of a
volatile hotbed of regional tension which the Iraqi regime
used to exploit in creating an atmosphere of uncertainty and
mistrust and which culminated in its vicious invasion of the
State of Kuwait.
Kuwait responded positively to the Secretary- General’s
acceptance of the outcome of the border demarcation
process. In our response, we also reaffirmed our sincere
cooperation with the United Nations despite the fact that
Kuwait had voted against some Commission decisions which
denied Kuwait its rights in Khowr Zhobeir. Iraq, for its part,
responded with two letters to the Secretary-General. The
first in May 1992, following the demarcation of the land
boundary, and the second in June 1993 following the
demarcation of the maritime boundary. Both letters
reiterated previous Iraqi claims to what it calls its historical
rights. Iraq also rejected the demarcation results and
challenged the integrity of the United Nations technical
Commission and the validity of its procedures and work.
This prompted the Security Council to reprimand Iraq
strongly in a presidential statement which it issued on
28 June 1993 and in which it rejected the contents of the
aforesaid Iraqi letters and reminded Iraq of its obligations
under resolution 687 (1991).
Iraq has unconditionally accepted resolution 687 (1991)
in all its provisions and in so doing has undertaken legal,
political and moral obligations on which it cannot renege,
nor can it fail to abide by the consequences of such
obligations because the functions of the technical
Commission were not to the liking of its representative on
the Commission, who had participated fully, for a whole
year, in its work and deliberations and then chose to
withdraw from the Commission when he found himself
unable to produce substantive documents corroborating
Iraq’s claims, despite the fact that the Commission pressed
him to do so. The stance of the Iraqi regime constitutes a
rebellion against Security Council resolutions in defiance of
the will of the Council and the international community.
This represents an egregious departure from the current
global mainstream and warrants firm international resolve to
reject the Iraqi regime’s practices in both form and
substance.
Forty-eighth session - 30 September l993 23
I find it necessary now to emphasize in no uncertain
terms that the Iraqi regime remains in its philosophy,
behaviour, thinking and nature a threat to regional and global
peace and security. It persists in its aggressiveness while it
thumbs its nose at the world community, which continues to
reject and isolate it with sanctions. Kuwait has confidence
in the wisdom of the Security Council and the ability of its
members to fulfil their mandate. We trust that they are keen
to ensure their collective commitment to the Security
Council resolutions and thus compel the Iraqi regime to
recognize that it has no option but to begin the complete and
documented implementation of all those resolutions to the
letter. The Iraqi regime should be made to understand that
its desperate endeavours to have the sanctions lifted will be
totally futile unless and until it clearly and legally complies
with the boundary demarcation decisions as set forth in the
relevant Council resolutions, especially resolutions 773
(1992) and 833 (1993). The Iraqi regime must also meet
other basic requirements, such as desisting from the false
claims made by its official information apparatus which
continues to describe Kuwait as part of Iraq and to make
other false claims to so-called historical rights. The
persistence of and increase in such falsehoods, which
emanate from ranking officials of that regime, is a reversal
of and retreat from acceptance of the essence of resolution
687 (1991), which represents Iraq’s commitment to respect
Kuwait’s sovereignty, independence and international
borders. We have submitted regular reports to the Security
Council containing complete verbatim excerpts of the claims
made by senior Iraqi officials and the official Iraqi media.
We call upon all Member States of the United Nations
to welcome the relevant Security Council resolutions on the
border demarcation and the inviolability of boundaries as
essential components of the regional security structure. We
also expect Member States to demand that the Iraqi regime
respect all relevant resolutions and link the lifting of
sanctions with its implementation of all Security Council
resolutions, particularly those regarding the boundary
demarcation and the release of prisoners.
In this context, I should like to recall that the
Cooperation Council for the Arab States of the Gulf (GCC)
issued at its last March session a statement welcoming the
demarcation of the boundary between Kuwait and Iraq. The
GCC also underscored the demarcation as an underpinning
of regional security. Furthermore, the Damascus Declaration
States, which include the six GCC countries together with
Egypt and Syria, issued a statement last June supporting the
demarcation and welcoming the measures taken by the
Security Council as positive contributions to stability and
security at both the regional and international levels.
Iraq’s procrastination in implementing the Security
Council resolutions is not limited to the boundary
demarcation but extends to a purely humanitarian issue: the
release of all prisoners, hostages and detainees of Kuwaiti
and third country nationals. Those hostages and prisoners
have been languishing in Iraqi prisons and detention camps
for some three years now. We trust and hope that the
international community will bring pressure to bear on the
Iraqi regime to release every one of those innocent men,
women and children. Their plight is a stark violation of all
the values and concepts associated with the issue of human
rights. It is also a case that represents a rejection of the new
global approach, which we believe all here are keen to
promote with a view to safeguarding human rights in the
world.
Kuwait has explored all possible avenues, using all
available Arab, Islamic and international channels to
persuade the Iraqi regime to comply with the norms of
international law, especially its commitments under the
Geneva Conventions. To date, the Iraqi regime has made no
positive response to the efforts made by the International
Committee of the Red Cross (ICRC) on behalf of those
persons. Most recently, it boycotted a meeting organized by
the ICRC in Geneva last month to discuss the latest
developments of this important and urgent humanitarian
matter. The people of Kuwait will feel no relief and enjoy
no peace of mind until the very last prisoner is returned to
his or her family and homeland.
Iraq has also failed to fulfil its obligation to return the
remainder of Kuwaiti property belonging to the private and
public sectors in our country. Furthermore, it has neither
implemented Security Council resolutions 707 (1991) and
715 (1991), nor has it desisted from oppressing and
suppressing its own population in the northern and the
southern regions of the country. It continues to resort to acts
of terrorism. We in Kuwait share the Iraqi people’s pain
and suffering by virtue of the brotherhood between our two
peoples and our everlasting neighbourhood. It is with
particular concern that we see the humiliation of the Iraqi
people as the Iraqi regime pursues its atrocities with total
disregard for the plight of the Iraqi people and its future.
The Iraqi regime has stubbornly rejected the mechanism
provided to alleviate the suffering and hardships of the Iraqi
people by failing to implement Security Council resolutions
706 (1991) and 712 (1991). Indeed, responsibility for the
plight of the Iraqi people lies squarely on the regime itself,
which must be held accountable for all the dire
consequences of its atrocities.
24 General Assembly - Forty-eighth session
Kuwait firmly believes that security in the Gulf region
is part and parcel of world security. Hence, the international
community is responsible for ensuring respect for the
sovereignty, independence and territorial integrity of States
that fall prey to aggression. Support for States that fall
victim to aggression should also be provided by the world
community when a conflict breaks out. The consolidation of
regional security requires confidence-building among all
countries in the region as a basic premise for attaining that
common goal. Here, I should like to underline the close ties
and complete trust that exist among GCC States. Their
cooperation is a substantial contribution to the stability and
security of the region. Facts on the ground attest to our
common endeavours.
Kuwait is keen to improve its relations with the Islamic
Republic of Iran on the basis of the principles of
good-neighbourliness, non-interference in the internal affairs
of each other and respect for sovereignty as specified by the
Gulf Cooperation Council Supreme Council. Having said
that, Kuwait would like to emphasize the sovereignty of the
United Arab Emirates over its three islands - Abu Mousa,
Lesser Tonb and Greater Tonb. Furthermore, Kuwait wishes
to put on record its absolute support for all the peaceful
measures and means to which the United Arab Emirates
resorts in order to regain sovereignty over its islands.
Kuwait remains hopeful that dialogue will eventually clear
away all the outstanding matters between the two countries.
With that aim in view, Kuwait calls upon the Islamic
Republic of Iran to commit itself to resolving this dispute on
the basis of international law and treaties and to ending it by
peaceful means.
In the context of the developments that are taking place
with regard to the Middle East peace process, Kuwait
welcomes the signing of the accord between the people of
Palestine and Israel to exercise their right to self-
determination, to free their territory from occupation and to
build their own national institutions. In keeping with
Kuwait’s support for every effort made and every avenue
chosen by the Palestinian people to further their cause, the
Kuwaiti Council of Ministers has issued a statement in
which it welcomed this first step towards the full
implementation of the relevant Security Council resolutions.
Kuwait views this accord as a first step towards the
creation of a framework to deal with many details - a
process that will require enormous effort and patience on the
part of the parties directly involved if a successful
conclusion is to be ensured. The accord has indeed ushered
in a totally new chapter in the history of the Middle East
and the question of Palestine. We hope that, in the new era,
negotiation will replace conflict; dialogue will supersede
confrontation; and that disputes will be resolved under the
rule of international law instead of by force of arms, in
consonance with the developing new approach. However,
the litmus test will be in the steps that will follow and in the
achievements that will be made on the other Arab fronts. In
the final analysis, partial or incomplete peace will not last,
and a unilateral accord will not lead to a fair and
comprehensive peace. From now on we should not look to
the past with pain and sorrow; rather, we should look to the
future with hope and confidence.
In the end, the success of the peace process hinges on
genuine and serious commitment on the part of Israel to
implement United Nations resolutions, particularly those that
call for complete and unconditional withdrawal from the
Syrian Arab Golan. In the same vein, Israel must withdraw
its forces from Southern Lebanon, without any further delay,
in compliance with Security Council resolution 425 (1978).
I take this opportunity to commend the Lebanese
Government for its remarkable effort to build national
reconciliation in Lebanon. For its part, Kuwait will continue
to back the Lebanese people in their efforts to reconstruct
and rehabilitate their homeland.
The tragedy of the people of Bosnia and Herzegovina
continues unabated. That people is the target of brutal
aggression by the Serbs and the Croats, who want to impose
a fait accompli and to make territorial gains by imposing a
grossly unjust settlement on the Muslims of Bosnia and
Herzegovina.
We call upon the Security Council and the European
Community to take all urgent and effective measures to
prevent the aggressor from gaining any reward and to refuse
to legitimize the outcome of outright aggression. We appeal
to the international community to lift the embargo on arms
supplies to the Republic of Bosnia and Herzegovina to
enable its people to exercise their right to self-defence, as set
forth in the Charter of the United Nations.
A few days ago, Kuwait was pleased to receive the
President of the Republic of Bosnia and Herzegovina. The
visit was the culmination of Kuwait’s constant support for
the struggle of that Muslim nation, and it demonstrated our
deep, comprehensive and unwavering commitment to Bosnia
and Herzegovina.
Kuwait firmly welcomes the agreement that has been
reached between the Government of President de Klerk and
the other parties involved in the negotiations on the future
political and social structure in South Africa. The thrust of
Forty-eighth session - 30 September l993 25
this accord is to end the system of apartheid, which divides
society into segments whose rights and prerogatives are
based on the colour of their skin. We applaud this historic
agreement, which will put all the people of South Africa,
irrespective of class, on a totally new humanitarian cause,
enabling all South Africans to unleash their energies in the
building of a new society.
For its part, Kuwait has complied fully with all the
boycott regulations. Together with other members of the
international community, it contributed to the creation of the
effective mechanism that eventually led to the agreement in
question. Now we intend to take the necessary measures on
the national level to lift sanctions in response to
Mr. Nelson Mandela’s recent appeal from this rostrum. Our
action will be in line with the global trend towards the
creation of conditions conducive to the
fulfilment of the targets set out in the agreement. My
Government will review Kuwaiti national legislation that
prohibits dealings with the Government of South Africa, in
the light of the national agreement in South Africa,
international consensus and the important statement in which
Mr. Nelson Mandela called for an end to the economic
sanctions while continuing to maintain the ban on
conventional and nuclear weapons.
We welcome also the proposal by the Multilateral
Negotiating Council and the agreement that has been reached
to enable the young Republic of Namibia to have its
territorial rights in respect of Walvis Bay and the off-shore
islands restored.
Parallel to the heart-warming transformations on the
world political arena, there are some significant economic
indicators. The issues relating to the world economic
situation are of great concern to my Government. In our
view, top priority must be given, on the international
economic agenda, to the economic plight of the developing
countries, especially the most impoverished among them, so
that they may be helped to alleviate the severe suffering of
their populations.
Convinced that the future of the world and the well-
being of its inhabitants require wholesome approaches that
balance the use of resources with conservation of the
environment, Kuwait has played an active role in the
international forums dealing with the questions of the
environment and energy. We are extremely keen on the
promotion of international cooperation with a view to
achieving wider development and removing obstacles that
impede it. We believe, however, that priority should be
accorded to national and international efforts that aim at
achieving overall social and economic development and
increasing political stability.
The individual must always be the focus of every
development effort. All development policies should be
flexible enough to accommodate the ingenuity and creative
power of all individuals. This is indeed our guarantee of
progress and excellence in human endeavour. International
institutions should provide the platform and the framework
to harness our national efforts towards that end.
The new international orientation, in its political and
economic aspects, presents us with yet another window of
opportunity. As interdependent partners, we should forge
ahead together so that, together, we may reap the common
benefits of the new order.
